Case: 18-20010      Document: 00514991316         Page: 1    Date Filed: 06/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 18-20010                           FILED
                                                                       June 11, 2019
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
J&J SPORTS PRODUCTIONS, INCORPORATED, as Broadcast Licensee of
the September 14, 2013 “The One”: Floyd Mayweather, Jr. v. Saul Alvarez
WBC Middleweight Championship Fight Program,

                                                 Plaintiff-Appellee

v.

LEROY PERALES, doing business as Oasis Lounge,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1975


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellee J&J Sports Productions, Incorporated (“J&J”) filed a
civil suit against Defendant-Appellant Leroy Perales, individually and doing
business as Oasis Lounge, under the Federal Communications Act, 47 U.S.C.
§§ 553, 605. The district court granted summary judgment in favor of J&J,
awarded $9,200 in damages and $2,000 in attorneys’ fees to J&J, and denied


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20010     Document: 00514991316     Page: 2   Date Filed: 06/11/2019


                                  No. 18-20010

Perales’s motions to alter or amend, or for relief from, the judgment. Perales
appeals, challenging whether (1) he received adequate notice in the district
court, (2) it is clear that the court reviewed all the summary judgment
evidence, (3) the suit complied with the limitations period, (4) the damages
award exceeded the statutory maximum, and (5) the court abused its discretion
in denying motions to reconsider.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). To the extent
that Perales challenges the district court’s underlying judgment, his notice of
appeal is untimely because he did not file it within 30 days of December 1,
2017, the date of the entry of the denial of his initial motion under Federal
Rule of Civil Procedure 59(e). See FED. R. APP. P. 4(a)(4)(A); Trinity Carton Co.
v. Falstaff Brewing Corp., 816 F.2d 1066, 1069 (5th Cir. 1987) (holding that a
successive motion to alter or amend “does not again terminate the running of
the time for appeal” where the district court refuses to alter or amend the
judgment). He also did not file an actual or constructive motion to extend the
window for appeal. See FED. R. APP. P. 4(a)(5); Mann v. Lynaugh, 840 F.2d
1194, 1199 n.4 (5th Cir. 1988). Accordingly, we dismiss the appeal, in part, for
lack of jurisdiction. See Hamer v. Neighborhood Hous. Servs. of Chi., 138 S.
Ct. 13, 17 (2017); Bowles v. Russell, 551 U.S. 205, 214 (2007); see also 28 U.S.C.
§ 2107(a).
      To the extent that Perales challenges the denial of his second
postjudgment motion, his notice of appeal is timely.        See FED. R. APP. P.
4(a)(1)(A). However, the district court did not abuse its discretion in denying
this motion. See Edionwe v. Bailey, 860 F.3d 287, 291, 294-95 (5th Cir. 2017),
cert. denied, 138 S. Ct. 687 (Jan. 8, 2018) (No. 17-693); Hernandez v. Thaler,
630 F.3d 420, 428 (5th Cir. 2011). Accordingly, we affirm the denial of Perales’s
second postjudgment motion.

                                        2
Case: 18-20010   Document: 00514991316   Page: 3   Date Filed: 06/11/2019


                          No. 18-20010

 DISMISSED IN PART and AFFIRMED IN PART.




                                3